               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

DUSTIN RIGGIO, individually, and in                                   PLAINTIFF
his representative capacity as
Administrator of the Estate of Kim
Mills, deceased, and on behalf of all
wrongful death beneficiaries of Kim
Mills, deceased

v.                                              CAUSE NO. 1:18CV218-LG-RHW

ISREAL PRUNEDA; SMC
TRANSPORT LLC; WERNER                                              DEFENDANTS
ENTERPRISES, INC.; and
JOHN DOES 1-5

          ORDER REGARDING SUMMARY JUDGMENT MOTIONS

      BEFORE THE COURT are four fully briefed summary judgment motions in

this vehicle accident wrongful death case: the [165] Motion for Summary Judgment

filed by Defendant Werner Enterprises, Inc.; the [177] Motion for Partial Summary

Judgment filed by Defendants Israel Pruneda and SMC Transport, LLC; the [179]

Motion for Partial Summary Judgment on punitive damages filed by Israel Pruneda

and SMC Transport, LLC; and the [184] Motion for Summary Judgment filed by

Plaintiff Dustin Riggio. Because these motions involve common issues of law and

fact, they are resolved together. After due consideration, the Court concludes that

Werner’s Motion should be granted and Riggio’s claims against Werner dismissed;

Pruneda and SMC’s Motion for Partial Summary Judgment should be granted;

Pruneda and SMC’s Motion regarding punitive damages should be granted; and
Riggio’s Motion for Summary Judgment should be granted in part and denied in

part.

                                  BACKGROUND

        Kim Wells tragically died from injuries she received when the Toyota Prius

she was driving rear-ended a tractor-trailer being driven by Israel Pruneda on I-59

in Pearl River County, Mississippi. The accident occurred at 5 p.m. on October 3,

2017, a day when the road was dry, and the weather was clear. Pruneda, an

employee of Defendant SMC Transport, LLC, allegedly “either slowed dramatically

or stopped” his tractor-trailer in the right lane of I-59, “creating a road hazard and a

danger immediately prior to” the impact. (Am. Compl. 8, ECF No. 5.) Plaintiff

Riggio alleges that the trailer Pruneda was hauling “did not have adequate

safeguards to prevent vehicle-underrun,” and the rear impact guard failed on

impact, resulting in Wells’ death. (Id.) Riggio alleges that Defendant Werner

Enterprises, Inc. owned the trailer, but that Werner, SMC Transport, and Pruneda

all “exercised control over, outfitted and repaired” the trailer. (Id.) Riggio brings

claims of negligence against each defendant, seeking compensatory and punitive

damages.

        Riggio moves for summary judgment as to certain of the defendants’

affirmative defenses. The defendants have confessed portions of this motion but

oppose it in part. Werner moves for summary judgment on the basis that Riggio

has failed to show evidence that 1) the trailer was inadequately maintained, 2) the

alleged inadequate maintenance was the proximate cause of the rear impact guard’s



                                          -2-
failure, or 3) the failure of the rear impact guard was the proximate cause of Mills’

death. Pruneda and SMC Transport move for summary judgment on the issues of

negligent entrustment, negligent hiring, negligent retention, negligent training, and

negligent supervision because SMC has confessed its employer/employee

relationship with Pruneda. Additionally, Pruneda and SMC request summary

judgment on the issue of punitive damages.

                                   DISCUSSION

1. The Legal Standard

      Summary judgment is granted when there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Kemp v.

Holder, 610 F.3d 231, 234 (5th Cir. 2010) (citing Fed. R. Civ. P. 56(a)). The burden

of production at trial ultimately rests on the nonmovant and the movant must

merely show an absence of evidentiary support in the record for the nonmovant’s

case. Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir. 2010). The

nonmoving party must then come forward with specific facts showing that there is a

genuine issue for trial. Id. The Court must draw justifiable inferences in favor of

the nonmovant, provided there is sufficient evidence to draw the inference. State

Farm Life Ins. Co. v. Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). There is no

issue for trial unless there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986).




                                         -3-
2. Pruneda and SMC’s Motion on Punitive Damages

      Pruneda and SMC move for summary judgment as to Riggio’s claim for

punitive damages, contending that this simply is not a punitive damages case; the

facts support no more than ordinary negligence claims. In response, Riggio argues

that by 1) stopping his truck on the interstate, and 2) failing to inspect and repair

the trailer, Pruneda was reckless and grossly negligent.

      Under Mississippi law, the recovery of punitive damages is disfavored and

permitted only in extreme cases. See Life & Cas. Ins. Co. of Tenn. v. Bristow, 529

So. 2d 620, 622 (Miss. 1988) (Mississippi law does not favor punitive damages; they

are considered an extraordinary remedy and allowed with caution and within

narrow limits. “[S]imple negligence is not of itself evidence sufficient to support

punitive damages but accompanying facts and circumstances may be used to show

that portion of defendant’s conduct which constituted proximate cause of the

accident was willful and wanton or grossly negligent. Choctaw Maid Farms, Inc. v.

Hailey, 822 So. 2d 911, 924 (Miss. 2002) (citations omitted).

      In regard to his inspection of the trailer, Pruneda testified that he was

required to conduct a multipoint inspection before hauling a trailer and each day of

hauling the trailer. The inspection included the rear impact guard, to make sure it

was “not dented or anything within and has the reflector tapes on it.” (Pruneda

Dep. 66, ECF No. 179-2.) He would usually use the rear impact guard as a ladder,

“so, if it could hold me it’s pretty steady on there. . .. So, I make sure it’s secured on



                                           -4-
there right . . ..” (Id. at 67.) When he inspected the rear impact guard of the trailer

he was hauling on the day of the accident, he noticed “mild” rust, but “it wasn’t too

bad. It wasn’t to the point where it would get out of service.” (Id. at 122.) When he

stepped on the rear impact guard “it would feel good. Feel strong.” (Id. at 123.)

       In regard to events leading up to the accident, Pruneda testified that as he

approached a weigh station shortly after entering Mississippi, he was speaking to

his wife through a Bluetooth headset. He noticed a couple of cars, an emergency

vehicle with flashing lights and people standing at the side of the interstate close to

the weigh station entrance. (Pruneda Dep. 50, 56, ECF No. 179-2.) He “was under

no circumstances going to go into the weight station having that emergency there.”

(Id. at 51.) He instead disengaged his cruise control by tapping on the brake, let the

truck slow by letting off on the gas, and put on his emergency flashers. (Id. at 51,

58.) Pruneda wanted to move to the left lane to give the emergency vehicles “that

right of way, the respect they deserve,” but there was swiftly moving traffic

preventing him from doing so. (Id.) When Pruneda put his emergency flashers on

he checked his mirrors and noticed a small red SUV behind him also slow down.

(Id. at 52.) He estimated his speed as he passed the weigh station entrance was

about thirty to fifty miles per hour. (Id. at 55.) Pruneda “pressed on the gas pedal

as soon as I was about to pass them already, so as soon as I put the – to accelerate, I

– that’s when I had to [sic] hit.” (Id. at 52).

       The Picayune Police Department traffic officer who was working the first

accident at the weigh station entrance – “a simple fender bender” – also testified.



                                           -5-
(Wagner Dep. 17, ECF No. 179-3.) When Officer Wagner first arrived, he pulled his

police car as far to the right as possible because traffic was so heavy that many

drivers in the right lane could not move to the left lane to yield the right of way to

his vehicle.1 (Id. at 12.) But drivers were “slowing down as best as they could to

yield for my police car.” (Id.) Officer Wagner’s diagram of the scene shows his

police car and another vehicle in the triangle created where the weigh station

entrance lane leaves the interstate. (Id. at 13-14; Def. Mot. Ex. A, at 2, ECF No.

179-1.) He had been there about fifteen minutes when Mills’ car hit Pruneda’s

tractor trailer. (Id. at 10.) Officer Wagner was standing on the driver’s side of the

fender bender vehicle, leaning over the hood and reading off the VIN into his

microphone. (Id. at 23, 24.) He heard tires squealing and “immediately turned and

looked toward the highway thinking I might be struck by a vehicle to try to

determine where the sound was coming from. I looked at the highway in enough

time to see the car hit the back of the trailer.” Officer Wagner was so close to the



1 Mississippi law provides that,
      Upon approaching a stationary authorized emergency vehicle, when
      such vehicle is giving a signal by use of flashing, blinking, oscillating
      or rotating lights, as authorized under Section 63-7-19, a person who
      drives an approaching vehicle shall:
      (a) Proceeding with due caution, yield the right-of-way by making a
      lane change into a lane not adjacent to that of the authorized
      emergency vehicle, if possible with due regard to safety and traffic
      conditions, if on a roadway having at least four (4) lanes with not less
      than two (2) lanes proceeding in the same direction as the approaching
      vehicle; or
      (b) Proceeding with due caution, reduce the speed of the vehicle,
      maintaining a safe speed for road conditions and being prepared to
      stop, if changing lanes would be impossible or unsafe.
Miss. Code. Ann. § 63-3-809.
                                          -6-
accident that glass hit him in the face. (Id. at 23.) He estimated that Pruneda was

traveling at thirty to forty miles per hour, while Mills was traveling “closer to the

speed limit, 70.” (Id. at 34-35, 45.)

      Three of the people involved in the fender bender accident also testified.

Becky Lampp stated that while she and the other people involved in the accident

were standing nearby talking, she noticed that

      [a] semi approached right near where we were and came to a complete
      stop, and I commented to my husband and the man in the pickup
      truck, “Why is there a semi completely stopped on the interstate?”
      And I said “He’s not even stopped. He’s in park,” because his brake
      lights were off and that just – that’s not something you see everyday
      and I noticed it, because it was very close to where we were. After I
      made that comment my husband started to turn around, and the
      officer as well, and then we watched the Prius hit the semi.

(Becky Lampp Dep. 25, ECF No. 200-5.) She did not recall hearing any noise, such

as tires squealing, prior to the impact. (Id. at 26, 27.)

      Thomas Lampp testified that he heard his wife say,

      “Well, why is that 18-wheeler coming to a stop?” and right as I turned
      the woman had already hit the vehicle, had hit the 18-wheeler, and as
      I had turned the windows were blowing out she had hit it so hard . . . .
      The truck was at a dead stop in the right-hand lane.

(Thomas Lampp Dep. 15-16, ECF No. 200-7.) He did not hear Pruneda’s truck go by

or “air brakes or anything like that from the 18-wheeler.” (Id. at 21.) He also did

not hear any squealing tires or any other sound that indicated braking had occurred

prior to the impact. (Id. at 52.)

      Caleb Colletti, the driver who rear-ended the Lampp vehicle, described “kind

of bumper to bumper” traffic passing by them at somewhere between ten and



                                          -7-
twenty miles an hour as Officer Wagner investigated their accident at the side of

the interstate. (Colletti Dep. 20, 21, 26-27, ECF No. 200-6.) According to Colletti,

      the traffic was going slowly because of the accident and the cop – and
      the 18-wheeler that was in the other accident, he was just passing us
      and I had my – I had my back kind of to the road, and we didn’t hear
      any tires screech or anything. All we heard was the loud bang from
      her hitting the trailer. And it was kind of – I would say it was
      probably about 15, 20 feet away from us. It was enough that when she
      hit I could kind of feel the – you would say the shreds of glass kind of
      sprayed on us. And when we looked she was planted underneath the
      trailer.

(Id. at 13.) He recalls Becky Lampp’s only words being “Oh, God” as the

impact occurred. (Id. at 37.)

      Riggio argues that Pruneda acted recklessly because he was “a) on his cell

phone, b) blew past a weigh station entrance, and c) was so distracted he

dangerously came to a complete stop on the interstate.” (Riggio Resp. Mem. 6, ECF

No. 218.) Riggio mischaracterizes the evidence. In the version of events most

favorable to Riggio, Pruneda had stopped very close to where the witnesses were

standing at the entrance to the weigh station. He could not have “blown by” the

entrance. There is also no evidence that Pruneda was distracted. The only

evidence regarding Pruneda’s attentiveness is his testimony that he was paying

close attention to conditions as he approached the accident scene.

      Nevertheless, viewing the evidence in the light most favorable to Riggio, the

jury could conclude that Pruneda had stopped in the right lane of the interstate

under circumstances that made that action negligent. But simple negligence is not

of itself evidence sufficient to support punitive damages, unless accompanying facts



                                         -8-
and circumstances “show that that portion of defendant’s conduct which constituted

the proximate cause of the accident was willful and wanton or grossly negligent.”

Choctaw Maid Farms, Inc., 822 So. 2d at 924 (citation omitted). This rule forecloses

Pruneda’s alleged failure to inspect the rear impact guard of the trailer as a basis

for punitive damages, because that could not have been a proximate cause of the

accident. See id. (finding that no punitive damage instruction was warranted by

evidence of the age and condition of trailer, expired license plate, missing log book,

and painted over reflectors, because these factors did not cause or contribute to the

accident).

      What may be a proximate cause of the accident is Pruneda’s alleged act of

stopping his truck in an interstate travel lane. The accompanying facts and

circumstances in this case are that Pruneda had slowed or stopped as he passed by

an emergency vehicle with its lights activated. A Mississippi statute requires all

drivers approaching and passing an emergency vehicle with its lights activated to

either move to the left lane or slow and be ready to stop. See Miss. Code Ann. § 63-

3-809(2)(b). Pruneda’s testimony that he could not move to the left lane is

uncontradicted. Slowing to a stop in the right lane cannot be malicious, reckless,

willful and wanton, or grossly negligent when that action is one of the statutorily

mandated responses to approaching an emergency vehicle at the side of the

highway. The Court may only submit the issue of punitive damages to the jury

when it finds, based upon the totality of the circumstances, that the jury could find

by clear and convincing evidence that a defendant’s conduct reflects either malice or



                                         -9-
gross neglect/reckless disregard. Polk v. Peraza, No. 1:18CV59-HSO-JCG, 2018 WL

6204451, at *2 (S.D. Miss. Nov. 28, 2018). That standard is not met in this case.

The facts are neither “highly unusual” nor is the case “extreme.” Walker v. Target

Corp., No. 2:16-CV-42-KS-MTP, 2017 WL 2843613, at *2 (S.D. Miss. July 3, 2017)

(quoting Wise v. Valley Bank, 861 So. 2d 1029, 1035 (Miss. 2003)). See also Rasdon

v. E 3 Trucking, Inc., No. 3:19CV100-M-P, 2019 WL 4346576, at *2 (N.D. Miss.

Sept. 12, 2019) (citing Aldridge v. Johnson, 318 So. 2d 870 at 871-873 (Miss. 1975))

(“If the Mississippi Supreme Court is unwilling to allow a jury to be instructed on

punitive damages where the driver caused a wreck by exceeding the speed limit and

crossing a double yellow line to travel in the opposite lane in an attempt to pass two

vehicles, then the alleged punitive damages claim here, [involving a rear-end

collision on the highway], is insufficient.”) Pruneda and SMC are entitled to

summary judgment on Riggio’s claim for punitive damages.

3. Negligent Entrustment, Hiring, Retention, Training and Supervision

      At the time of the accident, Pruneda was operating his tractor-trailer on

behalf of SMC Transport. Consequently, Riggio alleged that SMC was liable for

Pruneda’s negligence under the doctrine of respondeat superior, and also alleged

claims of negligent entrustment, hiring, retention, training and supervision directly

against SMC as to Pruneda.2 (Am. Compl. 14-16, ECF No. 5.) Pruneda and SMC



2  In addition to alleging SMC’s negligent entrustment, hiring, retention, training
and supervision, Riggio also alleges SMC failed to properly load and distribute the
weight of the truck, failed to ensure the rear guard met federal regulations, failed to
inspect and maintain the truck, and “otherwise violat[ed] state laws and federal
regulations governing trucking companies.” (Am. Compl. 15-16, ECF No. 5.)
                                         - 10 -
move for summary judgment on these claims, arguing that they admitted that

Pruneda was SMC’s employee acting within the course and scope of his employment

at the time of the accident. The movants contend that where the master-servant

relationship is admitted, issues of negligent entrustment, hiring, retention,

training, supervision, and similar claims are rendered legally irrelevant and should

be dismissed. The movants cite to a number of cases making this very holding.3 See

Lee v. Harold David Story, Inc., No. 3:09CV696TSL-MTP, 2011 WL 3047500, at *1

& n.1 (S.D. Miss. July 25, 2011) (collecting cases); Dinger v. Am. Zurich Ins. Co., No.

3:13-CV-46-MPM-SAA, 2014 WL 580889, at *2 (N.D. Miss. Feb. 13, 2014)

(“[F]ederal courts in Mississippi have regularly held that when an employer admits

that they are liable for their employee’s actions, the independent negligence claims

against the employer should not be an issue at trial.”).

      Because it is undisputed that Pruneda was acting in the course and scope of

his employment at the time of the accident, SMC is liable for any potential

negligence on behalf of Pruneda under the theory of respondeat superior. Riggio

may not also pursue his direct liability claims against SMC since these are




3 For example, in the Lee case, the following claims against a truck driver’s
employer were dismissed as redundant:
       failing to supervise its employee; negligent retention of the driver;
       failing to provide driver safety training courses to its employee; failing
       to instruct its employee on safe driving habits; failing to stress safe
       driving habits to its employee; encouraging the employee’s unsafe
       driving habits to further its cause; violations of the Mississippi Rules of
       the Road; and violation of the Federal Motor Carrier Safety
       Regulations.
Lee, 2011 WL 3047500, at *1.
                                         - 11 -
mutually exclusive modes of recovery under Mississippi law. See Welch v. Loftus,

776 F. Supp. 2d 222, 225 (S.D. Miss. 2011) (“Proof of negligent entrustment or the

like, then, is unnecessary and duplicitous at best, and at worst could provide unduly

prejudicial evidence that is ultimately irrelevant.”).

      Riggio alternatively argues that the negligent training/retention-type claims

should be considered at the punitive damages stage, pointing out that the Dinger

court declined to dismiss independent claims for punitive damages against a truck

driver’s employer. The Dinger court held that “[a]ny evidence of [the employer’s]

gross negligence shall only be admissible after an award of compensatory damages

has been made by the jury and the court determines that the issue of punitive

damages is to be submitted to the jury.” Dinger, 2014 WL 580889, at *3 (citing

Miss. Code Ann § 11-1-65).

      There is no question that an employer cannot be liable for punitive damages

under a theory of respondeat superior. Miss. Code Ann. § 11-1-65(a)(a). But “a

plaintiff’s independent claims for punitive damages against an employer may

proceed despite the employer’s admission that its employee was acting in the course

and scope of employment.” Roberts v. Ecuanic Exp., Inc., No. 2:12-CV-84-KS-MTP,

2012 WL 3052838, at *2 (S.D. Miss. July 25, 2012). Thus, in the event the jury

finds that Pruneda was negligent, SMC could be liable for punitive damages on the

independent or direct liability claims. “If derivative liability is established, ‘other

avenues – like punitive damages claims – will provide a route for recovery in the

event an employer’s culpability exceeds that of its employee’s imputed negligence.’”



                                          - 12 -
Dinger, 2014 WL 580889, at *3 (quoting Wright v. Watkins & Shepard Trucking,

Inc., 972 F. Supp. 2d 1218, 1220 (D. Nev. 2013)).

      In response, SMC argues that Riggio has made no allegations regarding

SMC’s actions that rise to the level of gross negligence necessary for consideration

of punitive damages. Review of the Amended Complaint shows that Riggio has

alleged ordinary negligence against SMC. Riggio alleges that SMC generally did

not “act as a reasonably prudent company under the circumstances.” (Am. Compl.

15-16, ECF No. 5.) Riggio’s allegations do not describe any acts by SMC that could

be considered malicious, reckless, or grossly negligent, and he has not explained

why punitive damages against SMC might be appropriate. (See Riggio Resp. Mem.

11, ECF No. 214.) In view of the evidence produced in this case, and consistent with

the punitive damages analysis above, the Court concludes that the jury should not

be allowed to consider punitive damages against SMC. For all of these reasons,

Pruneda and SMC’s Motion for Partial Summary Judgment should be granted.

4. Werner’s Motion for Summary Judgment

      Werner argues that there is no probative evidence from which a jury could

find it was negligent or that it should be subject to punitive damages. In order to

recover for negligent operation and/or maintenance in Mississippi, Riggio “must

establish by a preponderance of the evidence each of the elements of negligence:

duty, breach, causation and injury.” Paz v. Brush Engineered Materials, Inc., 949

So.2d 1, 3 (Miss. 2007); see also Sellars ex rel. Dill v. Walgreen Co., 971 So. 2d 1278,

1279 (Miss. App. 2008) (to overcome summary judgment, Plaintiff must show a



                                         - 13 -
genuine issue regarding each of the four elements of negligence). “It is elementary

law that in any lawsuit based upon negligence, it is incumbent upon the plaintiff to

first prove by a preponderance of the evidence that the defendant was negligent and

that such negligence was a proximate cause of the accident.” Rudd v. Montgomery

Elevator Co., 618 So. 2d 68, 73 (Miss.1993) (citations omitted). “To make a jury

issue on liability in this case, it was incumbent upon [Riggio] to establish by

competent evidence that [Werner] was somehow negligent in its maintenance and

repair of the [rear impact guard] and that this negligence caused it to malfunction

that day.” Id. at 72.

      Riggio argues that the evidence undisputedly shows that Werner inspected

the trailer five days before the accident but failed to replace two bolts in the rear

impact guard, causing it to fail when Mills rear-ended the trailer. In support,

Riggio cites to his expert reports by Householder and Kelly.4

      Householder concludes that

      the left side of the horizontal bar of the rear impact guard was not
      properly attached and/or was missing the connecting bolts that secure
      it to the horizontal bar. This demonstrates defective installation
      and/or maintenance and caused the excessive underride in this crash.
      These defects would have been obvious upon visual inspection.”
(Riggio Resp. Ex. 11, at 3, ECF No. 207-11.)




4 Householder is a civil engineer providing testimony about the rear impact guard
on Pruneda’s trailer. Kelly is a “transportation safety expert” providing testimony
on Federal Motor Carrier Safety regulations and safety rules as they applied to the
defendants. Both Householder and Kelly are subjects of pending Daubert
challenges. Because the Court assumes for present purposes that these experts will
be allowed to testify, resolution of those challenges is not necessary for resolution of
Werner’s Motion.
                                         - 14 -
Kelly initially adopted Householder’s conclusions, (Riggio Resp. Ex. 10, at 16, ECF

No. 207-10), but has since retracted his opinion that Werner’s maintenance and

inspection of the trailer was insufficient. (See Kelly Dep. 178, ECF No. 165-14.)

Kelly also testified that he did not have an opinion about how long the bolts had

been missing, because he couldn’t “know what Werner knew when they knew it.”

(Id. at 156, 171.)

       There is no evidence supporting Householder’s conclusion that the bolts were

missing when Werner conducted its inspection. He testified that he “didn’t know

what opportunities Werner had [to see the missing bolts] one way or the other.”

(Householder Dep. 46, ECF No. 161-9.) Householder assumed, from examination of

post-accident photographs showing no bolts, that Werner had the opportunity to see

that the bolts were missing and did not replace them. But Householder testified to

possibilities that 1) the bolts were not present at the time of the accident; 2) they

were present but failed in tension during the accident; or 3) they were present but

removed by first responders. (Id. at 68.) He could not say that one possibility was

more likely than the others. (Id. at 69.)

       Mississippi law requires that when the circumstantial evidence

       lends itself equally to several conflicting inferences, the trier of fact is
       not permitted to select the inference it prefers, since to do so would be
       the equivalent of engaging in pure speculation about the facts . . ..
       [W]hen the evidence shows that it is just as likely that accident might
       have occurred from causes other than defendant’s negligence, the
       inference that his negligence was the proximate cause may not be
       drawn.




                                            - 15 -
Miss. Valley Gas Co. v. Estate of Walker, 725 So. 2d 139, 145-46 (Miss. 1998) (citing

57A Am. Jur.2d Negligence § 462 (1989)). Riggio’s evidence consists of improper

speculation that Werner failed to notice bolts were missing during its inspection of

the trailer. See Rudd, 618 So. 2d at 73. Therefore, Riggio has failed to show that

the evidence of Werner’s negligence is sufficient to create a question of fact for the

jury.5 Because the evidence against Werner does not reach the level of ordinary

negligence, it cannot support a claim for punitive damages. Werner’s Motion will be

granted.




5. Affirmative Defenses

      Riggio’s Motion for Summary Judgment argues that the defendants cannot

show evidence supporting certain of their affirmative defenses. The defendants



5 Riggio also argues that the “Trailer Interchange Agreement” between Werner and
SMC was insufficient, and therefore Werner was negligent by improperly placing
the trailer into service with SMC, without which the accident would not have
occurred. Werner objects that this claim was not pled in the Amended Complaint
and only belatedly brought up by Kelly as a new opinion and is a subject of Werner’s
[159] Motion to Strike. Regardless of any timeliness issue, “[m]erely arguing that
an accident would not have occurred had the vehicle or driver been taken out of
service does not satisfy the plaintiff’s burden of showing legal cause –
even when the alleged violation is directly linked to the actual cause of the
accident.” Raglin v. MSJ Trucking, Inc., No. 3:12-CV-543-DPJ-FKB, 2013 WL
6631546, at *3 (S.D. Miss. Dec. 17, 2013). See also Simmons v. Amerada Hess
Corp., 619 F.2d 440, 442 (5th Cir. 1980) (holding that remote causation cannot
constitute proximate cause). There is no link between the alleged deficiencies in the
Trailer Interchange Agreement (missing information about the identity of the
trailer, compensation, and points of interchange) and the actual cause of the
accident. Thus, even if Riggio’s Trailer Interchange Agreement argument was
timely, it is without merit.
                                         - 16 -
bear the burden of proving their affirmative defenses at trial. See Geophysical

Serv., Inc. v. TGS-NOPEC Geophysical Co., No. 18-20493, 2019 WL 4410259, at *2

(5th Cir. Sept. 13, 2019). Consequently, the Court views the relevant evidence in

the light most favorable to Riggio.

        Initially, the Court grants Riggio’s Motion to the extent it is uncontested. In

regard to Pruneda and SMC, this means dismissal of their affirmative defenses of

pre-existing condition, setoff, and failure to mitigate. Pruneda and SMC dispute the

viability of their remaining affirmative defenses, at least in part. In regard to

Werner, Riggio’s Motion is denied as moot in light of the dismissal of Riggio’s claims

against Werner.

        a. Third-Party Liability

        Pruneda and SMC pled two related third-party liability defenses. Their

Seventh Defense is that “Plaintiffs’ alleged injuries and damages resulted solely and

proximately from conditions and conduct for which Defendants are not liable or

responsible.” Their Eleventh Defense is that “Plaintiff’s alleged injuries were solely

and proximately caused by the acts or omissions of persons or entities other than

Defendants, for which fault should be apportioned in accordance with Mississippi

law.”

        Riggio argues he is entitled to summary judgment as to these defenses

because there is no evidence that Mills’ injuries were solely and proximately caused

by a third party or by conditions and conduct for which Pruneda and SMC are not

responsible. However, the Court concludes there is evidence from which a jury



                                          - 17 -
might find these defenses meritorious, and Defendants should have the opportunity

to raise them. Summary judgment will be denied.

      b. Superseding Cause

      Pruneda and SMC allege that they are not liable for any damages

proximately caused by superseding or intervening causes. Riggio argues that the

defendants have not identified any other person, entity, or superseding cause

responsible for Kim’s death. This is also a defense that may properly be raised at

trial. Summary Judgment will be denied.

      c. Catch-All Defense

      Pruneda and SMC argue that although their catch-all defense includes

inapplicable defenses, three are valid: assumption of risk, comparative negligence,

and contributory negligence. Riggio objects to one: contributory negligence, which

he argues is no longer recognized in Mississippi as an absolute bar to recovery.

Regardless of whether it can be a complete bar to recovery, contributory negligence

is an affirmative defense, and under Mississippi statute the issue is for the jury to

determine. Miss. Code Ann. § 11-7-17. Accordingly, the Court grants summary

judgment to Riggio in regard to Pruneda and SMC’s catch-all defense, except the

defenses of assumption of risk, comparative negligence, and contributory

negligence.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [165] Motion

for Summary Judgment filed by Defendant Werner Enterprises, Inc. is GRANTED.

Plaintiff’s claims against Werner Enterprises, Inc. are DISMISSED.



                                         - 18 -
     IT IS FURTHER ORDERED AND ADJUDGED that the [177] Motion for

Partial Summary Judgment filed by Defendants Israel Pruneda and SMC

Transport, LLC is GRANTED.

     IT IS FURTHER ORDERED AND ADJUDGED that the [179] Motion for

Partial Summary Judgment on punitive damages filed by Israel Pruneda and SMC

Transport, LLC, is GRANTED.

     IT IS FURTHER ORDERED AND ADJUDGED that the [184] Motion for

Summary Judgment filed by Plaintiff Dustin Riggio is GRANTED IN PART AND

DENIED IN PART, as set out above.

     SO ORDERED AND ADJUDGED this the 15th day of November, 2019.

                                             s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                    - 19 -
